Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               September 16, 2019

The Court of Appeals hereby passes the following order:

A19A2445. PENADO v. THE STATE.

      Upon consideration of Jose Penado’s Motion for Permission to Withdraw
Appeal, including Penado’s affidavit requesting permission to withdraw the matter
in compliance with Court of Appeals Rule 41 (g), it is hereby GRANTED and Penado
shall be allowed to withdraw this appeal.

                                      Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                09/16/2019
                                              I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.